 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                       2:13-CR-039-JAD-VCF

12                Plaintiff,                      Government’s Unopposed Motion to
                                                  Extend Time to File its Response to the
13         v.                                     Motion to Intervene by William
                                                  Richardson (ECF No. 349)
14 RAMON DESAGE, aka RAMON ABI-                   (First Request)
   RACHED, aka RAYMOND ANTOINE
15 ABI-RACHED,                                            ECF No. 353

16                Defendant.

17         This Motion to Extend Time is the first request. LR IA 6-1.

18         The United States of America respectfully moves this Court for an Order extending

19 the time for the government to file its Response to the Motion to Intervene by William

20 Richardson (ECF No. 349). The reason is the Motion with the attached exhibits is 181

21 pages. Undersigned counsel has a large case load. The government needs more time to

22 review the document and records to file an appropriate response while still meeting the

23 deadlines for other assigned cases. The government now requests an extension to, and

24 including, October 17, 2019.

25         The government discussed the extension with David Chesnoff, counsel for William

26 Richardson, after the sentencing hearing on September 23, 2019, and he agreed to the

27 extension of time.

28 / / /
 1         Because of the foregoing reasons, the government requests and extension of time to

 2   review the filed documents.

 3         This Motion is not submitted solely for the purpose of delay or for any other

 4   improper purpose.

 5         This Court should grant an extension of time to, and including, October 17, 2019.

 6         DATED: September 26, 2019.

 7                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
 8

 9                                            /s/ Daniel D. Hollingsworth
                                              DANIEL D. HOLLINGSWORTH
10                                            Assistant United States Attorney

11

12
                                              IT IS SO ORDERED:
13

14
                                                   ________________________________
15                                            HONORABLE JENNIFER A. DORSEY
                                              UNITED STATES DISTRICT JUDGE
16
                                                      10/1/2019
17                                            DATED: ________________________
18

19

20

21

22

23

24

25

26

27

28
                                                 2
